 
Exhibit 10.1
EXECUTION COPY
 
INDIA GLOBALIZATION CAPITAL, INC.
Common Stock
AT THE MARKET OFFERING AGREEMENT


November 29, 2017


The Benchmark Company, LLC
150 East 58th Street, 17th Floor
New York, New York 10155


Ladies and Gentlemen:
       
India Globalization Capital, Inc., a corporation organized under the laws of
Maryland (the “Company”), confirms its agreement (this “Agreement”) with The
Benchmark Company, LLC (the “Manager”) as follows:


1.         Definitions. The terms that follow, when used in this Agreement and
any Terms Agreement, shall have the meanings indicated.


“Accountants” shall have the meaning ascribed to such term in Section 4(m).


“Action” shall have the meaning ascribed to such term in Section 3(s).


“Affiliate” shall have the meaning ascribed to such term in Section 3(r).


“Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.
 


“Board” shall have the meaning ascribed to such term in Section 2(b)(iii).


“Broker Fee” shall have the meaning ascribed to such term in Section 2(b)(v).


“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.


“Commission” shall mean the Securities and Exchange Commission.


“Common Stock” shall have the meaning ascribed to such term in Section 2.


“Common Stock Equivalents” shall have the meaning ascribed to such term in
Section 3(h).


“Company Counsel” shall have the meaning ascribed to such term in Section 4(l).


“DTC” shall have the meaning ascribed to such term in Section 2(b)(vii).



--------------------------------------------------------------------------------



“EDGAR” shall have the meaning ascribed to such term in Section 2.


“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.


“Electronic Notice” shall have the meaning ascribed to such term in Section 10.


“Evaluation Date” shall have the meaning ascribed to such term in Section 3(ee).


“Exchange Act” shall have the meaning ascribed to such term in Section 2.


“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.


“FDA” shall have the meaning ascribed to such term in Section 3(v).


“Filing Date” shall have the meaning ascribed to such term in Section 4(w).


“FINRA” shall have the meaning ascribed to such term in Section 3(f).


“Forward Looking Statements” shall have the meaning ascribed to such term in
Section 3(rr).


“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.
 
“Incorporated Documents” shall mean the documents or portions thereof filed with
the Commission on or before the Effective Date that are incorporated by
reference in the Registration Statement or the Prospectus and any documents or
portions thereof filed with the Commission after the Effective Date that are
deemed to be incorporated by reference in the Registration Statement or the
Prospectus.


“Indebtedness” shall have the meaning ascribed to such term in Section 3(ll).


“Intellectual Property” shall have the meaning ascribed to such term in Section
3(aa).


“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.


“Liens” shall have the meaning ascribed to such term in Section 3(a).


“Losses” shall have the meaning ascribed to such term in Section 7(d).


“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3(b).


“Material Permits” shall have the meaning ascribed to such term in Section 3(t).


“Maximum Amount” shall have the meaning ascribed to such term in Section 2.


“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3(oo).


“Net Proceeds” shall have the meaning ascribed to such term in Section 2(b)(v).


2

--------------------------------------------------------------------------------



“Nonelection Notice” shall have the meaning ascribed to such term in Section 10.


“Off-Balance Sheet Transaction” shall have the meaning ascribed to such term in
Section 3(rr).


“Permitted Free Writing Prospectus” shall have the meaning ascribed to such term
in Section 4(g).


“Person” shall have the meaning ascribed to such term in Section 3(f).

“Placement” shall have the meaning ascribed to such term in Section 2(c).


“Proceeding” shall have the meaning ascribed to such term in Section 3(b).


“Prospectus” shall have the meaning ascribed to such term in Section 2.

“Prospectus Supplement” shall have the meaning ascribed to such term in Section
2.


“Registration Statement” shall have the meaning ascribed to such term in Section
2.


“Representation Date” shall have the meaning ascribed to such term in Section
4(k).


“Required Approvals” shall have the meaning ascribed to such term in Section
3(f).


“Rule 158”, “Rule 163”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”,
“Rule 415”, “Rule 424”, “Rule 430B” and “Rule 433” refer to such rules under the
Securities Act.


“Sales Notice” shall have the meaning ascribed to such term in Section 2(b)(i).


“Sanctions” shall have the meaning ascribed to such term in Section 3(pp).


“Sanction Countries” shall have the meaning ascribed to such term in Section
3(pp).


“Sanction Persons” shall have the meaning ascribed to such term in Section
3(pp).
 
“Sarbanes Oxley Act” shall have the meaning ascribed to such term in Section
3(q).


“SEC Reports” shall have the meaning ascribed to such term in Section 3(m).


“Securities Act” shall have the meaning ascribed to such term in Section 2.


“Securities Act Regulations” shall have the meaning ascribed to such term in
Section 2.


“Settlement Date” shall have the meaning ascribed to such term in Section
2(b)(vii).


“Subsidiary” shall have the meaning ascribed to such term in Section 3(a).


“Terms Agreement” shall have the meaning ascribed to such term in Section 2(a).


“Time of Delivery” shall have the meaning ascribed to such term in Section 2(c).


3

--------------------------------------------------------------------------------



“Trading Market” means any of the following exchanges or markets on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board or the OTCQX
or OTCQB marketplaces operated by the OTC Markets Group, Inc. (or any successors
to any of the foregoing).


2.          Sale and Delivery of Shares. The Company proposes to issue and sell
through or to the Manager, as sales agent and/or principal, up to $10,000,000 of
shares (the “Shares”) of the Company’s common stock, $0.0001 par value per share
(“Common Shares”), from time to time during the term of this Agreement and on
the terms set forth herein;  provided, however, that in no event shall the
Company issue or sell through the Manager such number of Shares that (a) exceeds
the number or dollar amount of Common Stock registered on the Registration
Statement, (b) exceeds the number of authorized but unissued shares of Common
Stock or (c) would cause the Company or the offering of the Shares to not
satisfy the eligibility and transaction requirements for use of Form S-3
(including, if applicable, General Instruction I.B.6 of Registration Statement
on Form S-3) (the lesser of (a), (b) or (c), the “Maximum Amount”). 
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 2 on the
number and aggregate sales price of Shares issued and sold under this Agreement
shall be the sole responsibility of the Company and that Manager shall have no
obligation in connection with such compliance.


The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-201822), including a base
prospectus, relating to certain securities, including the Shares to be issued
from time to time by the Company, and which incorporates by reference documents
that the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations thereunder.  The Company has prepared a prospectus supplement
specifically relating to the Shares (the “Prospectus Supplement”) to the base
prospectus included as part of such registration statement.  The Company will
furnish to the Manager, for use by the Manager, copies of the prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Shares.  Except where the context
otherwise requires, such registration statement, including all documents filed
as part thereof or incorporated by reference therein, and including any
information contained in a Prospectus (as defined below) subsequently filed with
the Commission pursuant to Rule 424(b) under the Securities Act Regulations or
deemed to be a part of such registration statement pursuant to Rule 430B of the
Securities Act Regulations, is herein called the “Registration Statement.”  Any
reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus (defined below) shall be deemed
to refer to and include the Incorporated Documents, including, unless the
context otherwise requires, the documents, if any, filed as exhibits to such
Incorporated Documents. Any reference herein to the terms “amend,” “amendment”
or “supplement” with respect to the Registration Statement, any Prospectus
Supplement, the Prospectus or any Issuer Free Writing Prospectus shall be deemed
to refer to and include the filing of any document under the Exchange Act on or
after the most-recent effective date of the Registration Statement, or the date
of the Prospectus Supplement, Prospectus or such Issuer Free Writing Prospectus,
as the case may be, and incorporated therein by reference.  For purposes of this
Agreement, all references to the Registration Statement, the Prospectus or to
any amendment or supplement thereto shall be deemed to include the most recent
copy filed with the Commission pursuant to its Electronic Data Gathering
Analysis and Retrieval System, or if applicable, the Interactive Data Electronic
Application system when used by the Commission (collectively, “EDGAR”).


(a)          Appointment of Manager as Selling Agent; Terms Agreement.  For
purposes of selling the Shares through the Manager, the Company hereby appoints
the Manager as exclusive agent of the Company for the purpose of soliciting
purchases of the Shares from the Company pursuant to this Agreement and the
Manager agrees to use its commercially reasonable efforts to sell, as sales
agent for the Company, the Shares on the terms and subject to the conditions
stated herein. The Company agrees
4

--------------------------------------------------------------------------------



that, whenever it determines to sell the Shares directly to the Manager as
principal, it will enter into a separate agreement (each, a “Terms Agreement”)
in substantially the form of Annex I hereto, relating to such sale in accordance
with Section 2 of this Agreement.


(b)          Agent Sales.  Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Company will issue
and agrees to sell Shares from time to time through the Manager, acting as sales
agent, and the Manager agrees to use its commercially reasonable efforts to
sell, as sales agent for the Company, the Shares on the following terms:


(i)          The Shares are to be sold on a daily basis or otherwise as shall be
agreed to by the Company and the Manager on any day that (A) is a trading day
for the Trading Market, (B) the Company has instructed the Manager by telephone
(confirmed promptly by electronic mail) to make such sales (“Sales Notice”) and
(C) the Company has satisfied its obligations under Section 6 of this Agreement,
provided that the deliveries required under Section 6 shall only be required to
be made on the Execution Time and on a Representation Date on which a material
amendment to the Registration Statement or Prospectus is made or the Company
files its Annual Report on Form 10-K or a material amendment thereto under the
Exchange Act.  The Company will designate the maximum amount of the Shares to be
sold by the Manager daily (subject to the limitations set forth in Section 2(d))
and the minimum price per Share at which such Shares may be sold, provided that
the Sales Notice may specify an amount of Shares to be sold on each of several
successive days.  Subject to the terms and conditions hereof, the Manager shall
use its commercially reasonable efforts to sell on a particular day all of the
Shares designated for the sale by the Company on such day. The gross sales price
of the Shares sold under this Section 2(b) shall be the market price for shares
of the Common Stock sold by the Manager under this Section 2(b) on the Trading
Market at the time of sale of such Shares.  Notwithstanding the foregoing, if
the current Trading Market is not a national securities exchange, the Company
shall not deliver a Sales Notice hereunder, except for a sale of Shares in a
privately negotiated transaction that is eligible for an exemption from
registration under the applicable state securities laws.
 
(ii)          The Company acknowledges and agrees that (A) there can be no
assurance that the Manager will be successful in selling the Shares, (B) the
Manager will incur no liability or obligation to the Company or any other person
or entity if it does not sell the Shares for any reason other than a failure by
the Manager to use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable law and regulations to sell
such Shares as required under this Agreement, and (C) the Manager shall be under
no obligation to purchase Shares on a principal basis pursuant to this
Agreement, except as otherwise specifically agreed by the Manager and the
Company pursuant to a Terms Agreement.
 
(iii)          The Company shall not authorize the issuance and sale of, and the
Manager shall not be obligated to use its commercially reasonable efforts to
sell, any Share at a price lower than the minimum price therefor designated from
time to time by the Company’s Board of Directors (the “Board”), or a duly
authorized committee thereof, or such duly authorized officers of the Company,
and notified to the Manager in writing. The Company or the Manager may, upon
notice to the other party hereto by telephone (confirmed promptly by electronic
mail), suspend the offering of the Shares for any reason and at any time;
provided, however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice.
 
(iv)          The Manager may sell Shares by any method permitted by law deemed
to be an “at the market offering” as defined in Rule 415 under the Securities
Act, including without limitation sales made directly on the Trading Market, on
any other existing trading market for the Common Stock or to or through a market
maker.  The Manager may also sell Shares in privately negotiated
5

--------------------------------------------------------------------------------



transactions, provided that, if required by the Trading Market, the Manager
receives the Company’s prior written approval for any sales in privately
negotiated transactions.


(v)          The compensation to the Manager for sales of the Shares under this
Section 2(b) shall be a placement fee of 4% of the gross sales price of the
Shares sold pursuant to this Section 2(b) (“Broker Fee”). The foregoing rate of
compensation shall not apply when the Manager acts as principal, in which case
the Company may sell Shares to the Manager as principal at a price agreed upon
at the relevant Applicable Time pursuant to a Terms Agreement. The remaining
proceeds, after deduction of the Broker Fee and deduction for any transaction
fees imposed by any governmental or self-regulatory organization in respect of
such sales, shall constitute the net proceeds to the Company for such Shares
(the “Net Proceeds”).
 
(vi)          The Manager shall provide written confirmation (which may be by
facsimile or electronic mail) to the Company following the close of trading on
the Trading Market each day in which the Shares are sold under this Section 2(b)
setting forth the number of the Shares sold on such day, the aggregate gross
sales proceeds and the Net Proceeds to the Company, and the compensation payable
by the Company to the Manager with respect to such sales.
 
(vii)          Upon delivery of a Sales Notice, the Company shall issue and
deliver the maximum number of Shares to be sold pursuant to the Sales Notice to
the Manager’s account at The Depository Trust Company (“DTC”) via the DWAC
system, which Shares shall be deposited by the Manager in the Company’s account
with the Manager.  The Manager shall have no obligation to attempt to sell the
Shares until the Company has delivered the Shares to the Manager.  Settlement
for sales of the Shares pursuant to this Section 2(b) will occur at 10:00 a.m.
(New York City time), or at such time as the Company and the Manager may
mutually agree, on the second Business Day following delivery of the Shares
issued pursuant to the Sale Notice (each such day, a “Settlement Date”).  On
each Settlement Date, the Manager shall deliver the Net Proceeds from the sale
of the Shares to the Company.  If, on any Settlement Date, not all Shares were
sold as issued pursuant to the Sales Notice, then, at the election of and upon
notice from the Company, the Shares shall be applied to a future Settlement Date
or returned to the Company.
 
(viii)          At each Applicable Time, Settlement Date, Representation Date
and Filing Date, the Company shall be deemed to have affirmed each
representation and warranty contained in this Agreement as if such
representation and warranty were made as of such date, modified as necessary to
relate to the Registration Statement and the Prospectus as amended as of such
date. Any obligation of the Manager to use its commercially reasonable efforts
to sell the Shares on behalf of the Company shall be subject to the continuing
accuracy of the representations and warranties of the Company herein, to the
performance by the Company of its obligations hereunder and to the continuing
satisfaction of the additional conditions specified in Section 6 of this
Agreement.


(c)          Term Sales.  If the Company wishes to sell the Shares pursuant to
this Agreement but other than as set forth in Section 2(b) of this Agreement
(each, a “Placement”), the Company will notify the Manager of the proposed terms
of such Placement. If the Manager, acting as principal, wishes to accept such
proposed terms (which it may decline to do for any reason in its sole
discretion) or, following discussions with the Company, the Manager wishes to
accept amended terms, the Manager and the Company will enter into a Terms
Agreement setting forth the terms of such Placement. The terms set forth in a
Terms Agreement will not be binding on the Company or the Manager unless and
until the Company and the Manager have each executed such Terms Agreement
accepting all of the terms of such Terms Agreement. In the event of a conflict
between the terms of this Agreement and the terms of a Terms Agreement, the
terms of such Terms Agreement will control.  A Terms Agreement may also specify
certain provisions relating to the reoffering of such Shares by the Manager. The
commitment of the
6

--------------------------------------------------------------------------------



Manager to purchase the Shares pursuant to any Terms Agreement shall be deemed
to have been made on the basis of the representations and warranties of the
Company herein contained and shall be subject to the terms and conditions herein
set forth. Each Terms Agreement shall specify the number of Shares to be
purchased by the Manager pursuant thereto, the price to be paid to the Company
for such Shares, any provisions relating to rights of, and default by,
underwriters acting together with the Manager in the reoffering of the Shares,
and the time and date (each such time and date being referred to herein as a
“Time of Delivery”) and place of delivery of and payment for such Shares. Such
Terms Agreement shall also specify any requirements for opinions of counsel,
accountants’ letters and officers’ certificates pursuant to Section 6 of this
Agreement and any other information or documents required by the Manager.


(d)          Maximum Number of Shares.  Under no circumstances shall the Company
cause or request the offer or sale of any Shares if, after giving effect to the
sale of such Shares, the aggregate amount of Shares sold pursuant to this
Agreement would exceed the lesser of (A) together with all sales of Shares under
this Agreement, the Maximum Amount, (B) the amount available for offer and sale
under the currently effective Registration Statement and (C) the amount
authorized from time to time to be issued and sold under this Agreement by the
Board, a duly authorized committee thereof or a duly authorized executive
committee, and notified to the Manager in writing.  Under no circumstances shall
the Company cause or request the offer or sale of any Shares pursuant to this
Agreement at a price lower than the minimum price authorized from time to time
by the Board, a duly authorized committee thereof or a duly authorized executive
committee, and notified to the Manager in writing. Further, under no
circumstances shall the Company cause or permit the aggregate offering amount of
Shares sold pursuant to this Agreement to exceed the Maximum Amount.
 
(e)          Regulation M Notice.  Unless the exceptive provisions set forth in
Rule 101(c)(1) of Regulation M under the Exchange Act are satisfied with respect
to the Shares, the Company shall give the Manager at least one Business Day’s
prior notice of its intent to sell any Shares in order to allow the Manager time
to comply with Regulation M.


3.           Representations and Warranties.  The Company represents and
warrants to, and agrees with, the Manager at the Execution Time and on each such
time the following representations and warranties are repeated or deemed to be
made pursuant to this Agreement, as set forth below or in the Registration
Statement, the Prospectus or the Incorporated Documents.


(a)          Subsidiaries.  All of the direct and indirect subsidiaries
(individually, a “Subsidiary”) of the Company are set forth on Exhibit 21 to the
Company’s most recent Annual Report on Form 10-K filed with the Commission.  The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any “Liens” (which for purposes
of this Agreement shall mean a lien, charge, security interest, encumbrance,
right of first refusal, preemptive right or other restriction), and all the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.
 
(b)          Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted.  Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not reasonably be expected to result in (i)
a material adverse effect on the legality,
7

--------------------------------------------------------------------------------



validity or enforceability of this Agreement, (ii) a material adverse change in
the results of operations, assets, business, prospects or condition (financial
or otherwise) of the Company and the Subsidiaries, taken as a whole, from that
set forth in the Registration Statement, the Base Prospectus, any Prospectus
Supplement, the Prospectus or the Incorporated Documents, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under this Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no “Proceeding” (which for purposes of this
Agreement shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), has been instituted or, to the knowledge of the Company,
threatened in any such jurisdiction revoking, limiting or curtailing or seeking
to revoke, limit or curtail such power and authority or qualification.


(c)          Authorization and Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, the Board or its stockholders in connection
herewith other than in connection with the Required Approvals.  This Agreement
has been duly executed and delivered by the Company and constitutes the valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d)          No Conflicts.  The execution, delivery and performance of this
Agreement by the Company, the issuance and sale of the Shares and the
consummation by the Company of the other transactions contemplated herein do not
and will not (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected, except in the case of each of clauses (ii) and (iii), such
as could not reasonably be expected to result in a Material Adverse Effect.
 
(e)          No Violation or Default under Incorporated Documents.  All
Incorporated Documents between the Company and third parties expressly
referenced in the Prospectus are legal, valid and binding obligations of the
Company enforceable in accordance with their respective terms, except to the
extent that (i) enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles and (ii) the indemnification provisions of
certain agreements may be limited by federal or state securities laws or public
policy considerations in respect thereof.   Neither the Company nor any of its
Subsidiaries is in default (or with the giving of notice or lapse of time would
be in default) under any Incorporated Document to which any of them is a party
or by which any of them is bound or to which any of the properties of any of
them is subject, except such defaults that would not, individually or in the
aggregate, have a Material Adverse Effect.
8

--------------------------------------------------------------------------------





(f)          Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other “Person” (defined as an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind, including the
Trading Market) in connection with the execution, delivery and performance by
the Company of this Agreement, other than (i) the filings required by this
Agreement, (ii) the filing with the Commission of the Prospectus Supplement,
(iii) the filing of application(s) to and approval by the Trading Market for the
listing of the Shares for trading thereon in the time and manner required
thereby, and (iv) such filings as are required to be made under applicable state
securities laws and the rules and regulations of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) (collectively, the “Required Approvals”).
 
(g)          Issuance of Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company.  The Company has reserved from its duly authorized capital stock the
maximum number of shares of Common Stock issuable pursuant to this Agreement. 
The issuance by the Company of the Shares has been registered under the
Securities Act and all of the Shares are freely transferable and tradable by the
purchasers thereof without restriction (other than any restrictions arising
solely from an act or omission of such a purchaser).  The Shares are being
issued pursuant to the Registration Statement and the issuance of the Shares has
been registered by the Company under the Securities Act. The Shares, when
issued, will conform in all material respects to the description thereof set
forth in or incorporated into the Prospectus. The “Plan of Distribution” section
within the Registration Statement permits the issuance and sale of the Shares as
contemplated by this Agreement.  Upon receipt of the Shares, the purchasers of
such Shares will have good and marketable title to such Shares and the Shares
will be freely tradable on the Trading Market.
 
(h)          Capitalization.  The capitalization of the Company is as set forth
in the Registration Statement, the Prospectus Supplement and the Prospectus as
of the dates reflected therein.  Except as set forth in the SEC Reports, the
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees or directors pursuant to the Company’s employee stock
purchase plan and pursuant to the conversion or exercise of securities
exercisable, exchangeable or convertible into Common Stock (“Common Stock
Equivalents”).  No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement.  Except (i) pursuant to the Company’s stock
option plans and (ii) pursuant to agreements or instruments filed as exhibits to
Incorporated Documents, there are no outstanding options, warrants, script
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents.  The issuance and sale of the Shares will not obligate the Company
to issue shares of Common Stock or other securities to any Person and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities.  There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.


9

--------------------------------------------------------------------------------



(i)           Registration Statement.  The Company meets the requirements for
use of Form S-3 under the Securities Act and has prepared and filed with the
Commission the Registration Statement, including a related Base Prospectus, for
registration under the Securities Act of the offering and sale of the Shares. 
The Registration Statement, the Prospectus, any Issuer Free Writing Prospectus
or any amendment or supplement thereto, and the documents incorporated by
reference in the Registration Statement, the Prospectus or any amendment or
supplement thereto, when such documents were or are filed with the Commission
under the Securities Act or the Exchange Act or became or become effective under
the Securities Act, as the case may be, conformed or will conform in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable.  Such Registration Statement is effective and available for
the offer and sale of the Shares as of the date hereof. As filed, the Prospectus
contains all information required by the Securities Act and the rules
thereunder, and, except to the extent the Manager shall agree in writing to a
modification, shall be in all substantive respects in the form furnished to the
Manager prior to the Execution Time or prior to any such time this
representation is repeated or deemed to be made. The Registration Statement, at
the Execution Time, each such time this representation is repeated or deemed to
be made, and at all times during which a prospectus is required by the
Securities Act to be delivered (whether physically or through compliance with
Rule 172, 173 or any similar rule) in connection with any offer or sale of the
Shares, meets the requirements set forth in Rule 415(a)(1)(x). The initial
Effective Date of the Registration Statement was not earlier than the date three
years before the Execution Time.  The Company has not distributed and, prior to
the later to occur of each Settlement Date and completion of the distribution of
the Shares, will not distribute any offering material in connection with the
offering or sale of the Shares other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus (as defined below) to which
Manager has consented.
 
(j)           No Misstatement or Omission.  The Registration Statement, when it
became or becomes effective, and the Prospectus, and any amendment or supplement
thereto, on the date of such Prospectus or amendment or supplement, conformed
and will conform in all material respects with the requirements of the
Securities Act.  At each Settlement Date, the Registration Statement and the
Prospectus, as of such date, will conform in all material respects with the
requirements of the Securities Act.  The Registration Statement, when it became
or becomes effective, did not, and will not, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.  The Prospectus and any
amendment and supplement thereto, on the date thereof and at each Applicable
Time, did not or will not include an untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.  None of the
Incorporated Documents, when they were filed with the Commission, contained any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Base Prospectus,
the Prospectus Supplement or the Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act and the rules thereunder, as applicable, and will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  The foregoing shall not apply to statements in, or
omissions from, any such document made in reliance upon, and in conformity with,
information furnished to the Company by the Manager specifically for use in the
preparation thereof.
 
(k)           Market Capitalization.  At the time the Registration Statement was
originally declared effective, and at the time the Company’s most recent Annual
Report on Form 10-K was filed with the Commission, the Company met the then
applicable requirements for the use of Form S-3 under the Securities Act,
including but not limited Instruction I.B.1 of Form S-3.  The Company is not a
shell company (as defined in Rule 405 under the Securities Act) and has not been
a shell company for at least 12 calendar months previously and if it has been a
shell company at any time previously, has filed current
10

--------------------------------------------------------------------------------



Form 10 information (as defined in Instruction I.B.6 of Form S-3) with the
Commission at least 12 calendar months previously reflecting its status as an
entity that is not a shell company.


(l)           Ineligible Issuer.  (i) At the earliest time after the filing of
the Registration Statement that the Company or another offering participant made
a bona fide offer (within the meaning of Rule 164(h)(2)) of the Shares and
(ii) as of the Execution Time and on each such time this representation is
repeated or deemed to be made (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
Ineligible Issuer (as defined in Rule 405), without taking account of any
determination by the Commission pursuant to Rule 405 that it is not necessary
that the Company be considered an Ineligible Issuer.
 
(m)           Free Writing Prospectus.  The Company is eligible to use Issuer
Free Writing Prospectuses.  Each Issuer Free Writing Prospectus does not include
any information the substance of which conflicts with the information contained
in the Registration Statement, including any Incorporated Documents and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; and each Issuer Free Writing Prospectus does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus based upon
and in conformity with written information furnished to the Company by the
Manager specifically for use therein.  Any Issuer Free Writing Prospectus that
the Company is required to file pursuant to Rule 433(d) has been, or will be,
filed with the Commission in accordance with the requirements of the Securities
Act and the rules thereunder.  Each Issuer Free Writing Prospectus that the
Company has filed, or is required to file, pursuant to Rule 433(d) or that was
prepared by or behalf of or used by the Company complies or will comply in all
material respects with the requirements of the Securities Act and the rules
thereunder.  The Company will not, without the prior consent of the Manager,
prepare, use or refer to, any Issuer Free Writing Prospectuses.
 
(n)           Proceedings Related to Registration Statement.  The Registration
Statement is not the subject of a pending proceeding or examination under
Section 8(d) or 8(e) of the Securities Act, and the Company is not the subject
of a pending proceeding under Section 8A of the Securities Act in connection
with the offering of the Shares. The Company has not received any notice that
the Commission has issued or intends to issue a stop-order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened in writing to do so.
 
(o)           SEC Reports.  The Company has complied in all material respects
with requirements to file all reports, schedules, forms, statements and other
documents required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law to file such material) (the foregoing materials, including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension.  As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the Exchange
Act and the rules and regulations of the SEC promulgated thereunder, and none of
the SEC Reports, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
(p)           Financial Statements.  The consolidated financial statements
incorporated by reference in the Registration Statement, the Prospectus or the
Incorporated Documents and any amendments thereof or supplements thereto comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing or as amended
11

--------------------------------------------------------------------------------



or corrected in a subsequent filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles (“GAAP”) applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  All disclosures contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K under the Securities Act, to the extent applicable.


(q)           Accountants.  The Company’s accountants are AJSH & Co., Chartered
Accountants.  To the knowledge of the Company, such accountants, who the Company
expects will express their opinion with respect to the financial statements to
be included in the Company’s next Annual Report on Form 10-K, are a registered
public accounting firm as required by the Securities Act and is not in violation
of the auditor independence requirements of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) with respect to the Company.
 
(r)           Material Adverse Events.  Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report or Prospectus Supplement filed prior to the
date hereof, (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or “Affiliate” (defined as any Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 144 under the Securities Act), except pursuant to
existing Company stock option plans.  The Company does not have pending before
the Commission any request for confidential treatment of information.  No event,
liability or development has occurred or exists with respect to the Company or
its Subsidiaries or their respective business, properties, operations or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is deemed made that
has not been publicly disclosed at least 1 Business Day prior to the date that
this representation is deemed made.
 
(s)           Litigation.  There is no action, suit, inquiry, notice of
violation, Proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement or the Shares or (ii)
could, if there were an unfavorable decision, reasonably be expected to result
in a Material Adverse Effect.  Neither the Company nor any Subsidiary, nor, to
the knowledge of the Company, any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty.  There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company.  The Commission has not
issued any stop order or other order suspending the effectiveness
12

--------------------------------------------------------------------------------



of any registration statement filed by the Company or any Subsidiary under the
Exchange Act or the Securities Act.


(t)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect. None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company, and neither
the Company nor any of its Subsidiaries is a party to a collective bargaining
agreement, and the Company and its Subsidiaries believe that their relationships
with their employees are good.  No executive officer, to the knowledge of the
Company, is, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the continued employment of each such executive
officer does not subject the Company or any of its Subsidiaries to any liability
with respect to any of the foregoing matters.  The Company and its Subsidiaries
are in compliance with all U.S. federal, state, local and foreign laws and
regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(u)           No Existing Defaults.  Neither the Company nor any Subsidiary (i)
is in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by the Company or any Subsidiary under), nor has the Company or any
Subsidiary received notice of a claim that it is in default under or that it is
in violation of, any indenture, loan or credit agreement or any other agreement
or instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not reasonably be expected to result in a Material Adverse
Effect.  The Company has not filed a report pursuant to Section 13(a) or 15(d)
of the Exchange Act since the filing of its last Annual Report on Form 10-K,
indicating that it (i) has failed to pay any dividend or sinking fund
installment on preferred stock or (ii) has defaulted on any installment on
indebtedness for borrowed money or on any rental on one or more long-term
leases, which defaults, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect
 
(v)           Regulatory Permits.  Except as disclosed in the Registration
Statement and the Prospectus, the Company and its Subsidiaries have made all
filings, applications and submissions required by, possesses and is operating in
compliance with, all approvals, licenses, certificates, certifications,
clearances, consents, grants, exemptions, marks, notifications, orders, permits
and other authorizations issued by, the appropriate federal, state or foreign
governmental or regulatory authorities (including, without limitation, the
United States Food and Drug Administration (the “FDA”), the United States Drug
Enforcement Administration or any other foreign, federal, state, provincial,
court or local government or regulatory authorities including self-regulatory
organizations engaged in the regulation of clinical trials, pharmaceuticals,
biologics or biohazardous substances or materials) necessary for the ownership
or lease of their respective properties or to conduct its businesses as
described in the Registration Statement and the Prospectuses (collectively,
“Material Permits”), except for such Permits the failure of which to possess,
obtain or make the same would not reasonably be expected to have a Material
Adverse Effect; the Company is in compliance with the terms and conditions of
all such Permits, except where the failure to be in compliance would not
reasonably be expected to have a Material Adverse Effect; all of the Permits are
valid and in full force and effect, except where any invalidity, individually or
in the aggregate, would be reasonably expected to have a Material Adverse
Effect; and neither the Company nor any of its Subsidiaries has received any
written notice of proceedings relating to the limitation, revocation,
cancellation, suspension, modification or non-renewal of any such Permit which,
singly or in the
13

--------------------------------------------------------------------------------



aggregate, if the subject of an unfavorable decision, ruling or finding, would
have a Material Adverse Effect, and has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.  To the extent required by applicable laws and regulations of
the FDA, the Company has submitted to the FDA an Investigational New Drug
Application or amendment or supplement thereto for each clinical trial it has
conducted or sponsored or is conducting or sponsoring; all such submissions were
in material compliance with applicable laws and rules and regulations when
submitted and no material deficiencies have been asserted by the FDA with
respect to any such submissions.


(w)          Regulatory Filings.  Except as disclosed in the Registration
Statement and the Prospectus, neither the Company nor any of its Subsidiaries
has failed to file with the applicable regulatory authorities (including,
without limitation, the FDA, or any foreign, federal, state, provincial or local
governmental or regulatory authority performing functions similar to those
performed by the FDA) any required filing, declaration, listing, registration,
report or submission, except for such failures that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
except as disclosed in the Registration Statement and the Prospectuses, all such
filings, declarations, listings, registrations, reports or submissions were in
compliance with applicable laws when filed and no deficiencies have been
asserted by any applicable regulatory authority with respect to any such
filings, declarations, listings, registrations, reports or submissions, except
for any deficiencies that, individually or in the aggregate, would not have a
Material Adverse Effect.  The Company has operated and currently is, in all
material respects, in compliance with the United States Federal Food, Drug, and
Cosmetic Act, all applicable rules and regulations of the FDA and other federal,
state, local and foreign governmental bodies exercising comparable authority. 
The Company has no knowledge of any studies, tests or trials not described in
the Prospectus the results of which reasonably call into question in any
material respect the results of the studies, tests and trials described in the
Prospectus.
 
(x)           Clinical Studies.  To the Company’s knowledge, the preclinical
studies and tests and clinical trials described in the Prospectus were, and, if
still pending, are being, to the Company’s knowledge, conducted in all material
respects in accordance with the experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional and scientific standards
for products or product candidates comparable to those being developed by the
Company; the descriptions of such studies, tests and trials, and the results
thereof, contained in the Prospectus are accurate and complete in all material
respects; the Company is not aware of any tests, studies or trials not described
in the Prospectus, the results of which reasonably call into question the
results of the tests, studies and trials described in the Prospectus; and the
Company has not received any written notice or correspondence from the FDA or
any foreign, state or local governmental body exercising comparable authority or
any institutional review board or comparable authority requiring the
termination, suspension, clinical hold or material modification of any tests,
studies or trials.
 
(y)           Intentionally Omitted.
 
(z)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance,
except where such non-compliance would not reasonably be expected to have a
Material Adverse Effect.


14

--------------------------------------------------------------------------------



(aa)         Intellectual Property.  Except as disclosed in the Registration
Statement and the Prospectus, the Company and its Subsidiaries own, possess,
license or have other rights to use all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”), necessary for the conduct of their respective
businesses as now conducted except to the extent that the failure to own,
possess, license or otherwise hold adequate rights to use such Intellectual
Property would not, individually or in the aggregate, have a Material Adverse
Effect.  Except as disclosed in the Registration Statement and the Prospectus
(a) there are no rights of third parties to any such Intellectual Property owned
by the Company and its Subsidiaries; (b) to the Company’s knowledge, there is no
infringement by third parties of any such Intellectual Property; (c) there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the Company’s and its Subsidiaries’ rights in or to
any such Intellectual Property, and the Company is unaware of any facts which
could form a reasonable basis for any such action, suit, proceeding or claim;
(d) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; (e) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company and its
Subsidiaries infringe or otherwise violate any patent, trademark, copyright,
trade secret or other proprietary rights of others; (f) to the Company’s
knowledge, there is no third-party U.S. patent or published U.S. patent
application which contains claims for which an Interference Proceeding (as
defined in 35 U.S.C. § 135) has been commenced against any patent or patent
application described in the Prospectus as being owned by or licensed to the
Company; and (g) the Company and its Subsidiaries have complied with the terms
of each agreement pursuant to which Intellectual Property has been licensed to
the Company or such Subsidiary, and all such agreements are in full force and
effect, except, in the case of any of clauses (a)-(g) above, for any such
infringement by third parties or any such pending or threatened suit, action,
proceeding or claim as would not, individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
 
(bb          Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary for companies of similar size
as the Company in the businesses in which the Company and the Subsidiaries are
engaged, including, but not limited to, directors and officers insurance
coverage.  To the knowledge of the Company, such insurance contracts and
policies are accurate and complete.  Neither the Company nor any Subsidiary has
any reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
(cc)         Affiliate Transactions.  Except as set forth in the Registration
Statement, the Base Prospectus, any Prospectus Supplement or the Prospectus,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000, other than (i) for payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) for other employee benefits, including stock option
agreements under any stock option plan of the Company.
 
(dd)         Sarbanes Oxley Compliance.  Except as disclosed in the Registration
Statement, any Prospectus Supplement or the Prospectus, the Company is in
material compliance with all provisions of the Sarbanes-Oxley Act which are
applicable to it as of the Effective Date.


15

--------------------------------------------------------------------------------



(ee)         Disclosure Controls.  The Company and each of its Subsidiaries
maintain systems of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability; (iii) access to assets is permitted
only in accordance with management’s general or specific authorization; and
(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.  The Company’s internal control over financial reporting is
effective and the Company is not aware of any material weaknesses in its
internal control over financial reporting (other than as set forth in the
Prospectus).  Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the Prospectus).  The Company
has established disclosure controls and procedures (as defined in Exchange Act
Rules 13a‑15 and 15d‑15) for the Company and designed such disclosure controls
and procedures to ensure that material information relating to the Company and
each of its Subsidiaries is made known to the certifying officers by others
within those entities, particularly during the period in which the Company’s
Annual Report on Form 10-K or any Current Report on Form 8-K which contains the
Company’s quarterly financial statements, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of a date within 120 days prior to the
filing date of the Form 10‑K for the fiscal year most recently ended (such date,
the “Evaluation Date”).  The Company presented in its Form 10-K for the fiscal
year most recently ended the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date and the disclosure controls and procedures
are effective.  Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S‑K under the Securities Act) or, to the Company’s
knowledge, in other factors that are reasonably likely to significantly affect
the Company’s internal controls.
 
(ff)          Finder’s Fees.  Other than payments to be made to the Manager, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement.  The Manager shall have no obligation with
respect to any fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement.
 
(gg)         No Other Sales Agency Agreement.  The Company has not entered into
any other sales agency agreements or other similar arrangements with any agent
or any other representative in respect of at the market offerings of the Shares.
 
(hh)         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Shares or (iii) paid or agreed to pay to any person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Manager in connection with the sales of the Shares.
 
(ii)           Listing and Maintenance Requirements.  The issuance and sale of
the Shares as contemplated in this Agreement does not contravene the rules and
regulations of the Trading Market. The Common Stock registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification
16

--------------------------------------------------------------------------------



that the Commission is contemplating terminating such registration.  Except as
disclosed in the Registration Statement, any Prospectus Supplement or the
Prospectus, the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market.  The Company has no
reason to reasonably believe that it will not in the foreseeable future continue
to be in compliance with all such listing and maintenance requirements.


(jj)           Application of Takeover Protections.  Except as set forth in the
Registration Statement, any Prospectus Supplement or the Prospectus, the Company
and its Board have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti‑takeover provision under the Company’s Articles of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the purchasers of the Shares.
 
(kk)          Investment Company.  The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company currently intends to conduct its
business in a manner so that it will not become subject to the Investment
Company Act of 1940, as amended.
 
(ll)           Solvency.  Based on the financial condition of the Company as of
the Effective Date, (i) the Company’s fair saleable value of its assets exceeds
the amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature and (ii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its debt when such amounts are required
to be paid.  Within one year of the Effective Date, the Company does not intend
to incur debts beyond its ability to pay such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt).  The SEC Reports set forth as of the dates thereof all outstanding
secured and unsecured Indebtedness of the Company or any Subsidiary, or for
which the Company or any Subsidiary has commitments.  For the purposes of this
Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money or
amounts owed in excess of $50,000 (other than accrued liabilities and trade
accounts payable incurred in the ordinary course of business), (b) all
guaranties, endorsements and other contingent obligations in respect of
indebtedness of others, whether or not the same are or should be reflected in
the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; and (c) the present value of
any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
(mm)        Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary have filed all necessary federal, state
and foreign income and franchise tax returns and have paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been asserted or threatened against the Company or any Subsidiary.
 
(nn)         No Reliance.  The Company has not relied upon the Manager or legal
counsel for the Manager for any legal, tax or accounting advice in connection
with the offering and sale of the Shares.
 
(oo)         Foreign Corrupt Practices.  Neither the Company nor any Subsidiary
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is
17

--------------------------------------------------------------------------------



aware of or has taken any action, directly or indirectly, that could result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder or the U.K. Bribery Act 2010
or similar law of any other relevant jurisdiction; and neither the Company nor
any Subsidiary nor, to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company or any Subsidiary is aware of or has
taken any action, directly or indirectly, that could result in a sanction for
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder or the U.K. Bribery Act 2010
or similar law of any other relevant jurisdiction; and prohibition of
noncompliance therewith is covered by the codes of conduct or other procedures
instituted and maintained by the Company and the Subsidiaries..


(pp)         AML Compliance.  The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or its Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
(qq)         Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary nor, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary (i) is currently subject
to any sanctions administered or imposed by the United States (including any
administered or enforced by the Office of Foreign Assets Control of the U.S.
Treasury Department, the U.S. Department of State, or the Bureau of Industry and
Security of the U.S. Department of Commerce), the United Nations Security
Council, the European Union, or the United Kingdom (including sanctions
administered or controlled by Her Majesty’s Treasury) (collectively, “Sanctions”
and such persons, “Sanction Persons”)  or (ii) will, directly or indirectly, use
the proceeds of this offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person in any
manner that will result in a violation of any economic Sanctions by, or could
result in the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise).  Neither the Company nor any Subsidiary nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of the Subsidiaries, is a person that is, or is 50% or more owned or
otherwise controlled by a person that is: (i) the subject of any Sanctions; or
(ii) located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions that broadly prohibit dealings with that
country or territory (currently, Cuba, Iran, North Korea, Sudan, and Syria)
(collectively, “Sanctioned Countries” and each, a “Sanctioned Country”).  Except
as has been disclosed to the Underwriters or is not material to the analysis
under any Sanctions, neither the Company nor any Subsidiary has engaged in any
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country, in the preceding 3 years, nor does the Company or
any Subsidiary have any plans to increase its dealings or transactions with
Sanctioned Persons, or with or in Sanctioned Countries
 
(rr)           Off-Balance Sheet Arrangements.  There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the knowledge of the Company, any of its affiliates and any unconsolidated
entity, including, but not limited to, any structural finance, special purpose
or limited purpose entity (each, an “Off Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those Off
Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos.
18

--------------------------------------------------------------------------------



33‑8056; 34‑45321; FR‑61), required to be described in the Prospectus which have
not been described as required.


(ss)         Forward Looking Statements.  No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.  The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) are within the coverage of the safe harbor for forward looking statements
set forth in Section 27A of the Securities Act, Rule 175(b) under the Securities
Act or Rule 3b-6 under the Exchange Act, as applicable, (ii) were made by the
Company with a reasonable basis and in good faith and reflect the Company’s good
faith commercially reasonable best estimate of the matters described therein,
and (iii) have been prepared in accordance with Item 10 of Regulation S‑K under
the Securities Act.
 
(tt)           Statistical and Market-Related Data.  Any third-party statistical
and market-related data included or incorporated by reference in a Registration
Statement, the Prospectus or any Prospectus Supplement are based on or derived
from sources that the Company believes to be reliable and accurate.
 
(uu)         FINRA Member Shareholders.  There are no affiliations with any
FINRA member firm among the Company’s officers, directors or, to the knowledge
of the Company, any five percent (5%) or greater stockholder of the Company,
except as set forth in the Registration Statement, the Base Prospectus, any
Prospectus Supplement or the Prospectus.
 
(vv)         DTC Eligibility. The Company, through its transfer agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Shares can be transferred electronically to third parties via the DTC Fast
Automated Securities Transfer (FAST) Program.


4.           Agreements. The Company agrees with the Manager that:


(a)           Right to Review Amendments and Supplements to Registration
Statement and Prospectus.  During any period when the delivery of a prospectus
relating to the Shares is required (including in circumstances where such
requirement may be satisfied pursuant to Rule 172, 173 or any similar rule) to
be delivered under the Securities Act in connection with the offering or the
sale of Shares, the Company will not file any amendment to the Registration
Statement or supplement (including any Prospectus Supplement) to the Base
Prospectus unless the Company has furnished to the Manager a copy for its review
prior to filing and will not file any such proposed amendment or supplement to
which the Manager reasonably objects. The Company has properly completed the
Prospectus, in a form approved by the Manager, and filed such Prospectus, as
amended at the Execution Time, with the Commission pursuant to the applicable
paragraph of Rule 424(b) by the Execution Time and will cause any supplement to
the Prospectus to be properly completed, in a form approved by the Manager, and
will file such supplement with the Commission pursuant to the applicable
paragraph of Rule 424(b) within the time period prescribed thereby and will
provide evidence reasonably satisfactory to the Manager of such timely filing.
The Company will promptly advise the Manager (i) when the Prospectus, and any
supplement thereto, shall have been filed (if required) with the Commission
pursuant to Rule 424(b), (ii) when, during any period when the delivery of a
prospectus (whether physically or through compliance with Rule 172, 173 or any
similar rule) is required under the Securities Act in connection with the
offering or sale of the Shares, any amendment to the Registration Statement
shall have been filed or become effective (other than any annual report of the
Company filed pursuant to Section 13(a) or 15(d) of the Exchange Act), (iii) of
any request by the Commission or its staff for any amendment of the Registration
Statement, or any Rule 462(b) Registration Statement, or for any supplement to
the Prospectus or for any additional information, (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the
19

--------------------------------------------------------------------------------



Registration Statement or of any notice objecting to its use or the institution
or threatening of any proceeding for that purpose and (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for sale in any jurisdiction or the institution or threatening of
any proceeding for such purpose. The Company will use its best efforts to
prevent the issuance of any such stop order or the occurrence of any such
suspension or objection to the use of the Registration Statement and, upon such
issuance, occurrence or notice of objection, to obtain as soon as possible the
withdrawal of such stop order or relief from such occurrence or objection,
including, if necessary, by filing an amendment to the Registration Statement or
a new registration statement and using its best efforts to have such amendment
or new registration statement declared effective as soon as practicable.


(b)           Subsequent Events.  If, at any time on or after an Applicable Time
but prior to the related Settlement Date, any event occurs as a result of which
the Registration Statement or Prospectus would include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
or the circumstances then prevailing not misleading, the Company will (i) notify
promptly the Manager so that any use of the Registration Statement or Prospectus
may cease until such are amended or supplemented; (ii) amend or supplement the
Registration Statement or Prospectus to correct such statement or omission; and
(iii) supply any amendment or supplement to the Manager in such quantities as
the Manager may reasonably request.
 
(c)           Notification of Subsequent Filings.  During any period when the
delivery of a prospectus relating to the Shares is required (including in
circumstances where such requirement may be satisfied pursuant to Rule 172, 173
or any similar rule) to be delivered under the Securities Act, any event occurs
as a result of which the Prospectus as then supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein in the light of the circumstances under which
they were made at such time not misleading, or if it shall be necessary to amend
the Registration Statement, file a new registration statement or supplement the
Prospectus to comply with the Securities Act or the Exchange Act or the
respective rules thereunder, including in connection with use or delivery of the
Prospectus, the Company promptly will (i) notify the Manager of any such event,
(ii) subject to Section 4(a), prepare and file with the Commission an amendment
or supplement or new registration statement which will correct such statement or
omission or effect such compliance, (iii) use its best efforts to have any
amendment to the Registration Statement or new registration statement declared
effective as soon as practicable in order to avoid any disruption in use of the
Prospectus and (iv) supply any supplemented Prospectus to the Manager in such
quantities as the Manager may reasonably request.
 
(d)           Earnings Statements.  As soon as practicable, the Company will
make generally available to its security holders and to the Manager an earnings
statement or statements of the Company and its Subsidiaries which will satisfy
the provisions of Section 11(a) of the Securities Act and Rule 158.
 
(e)           Delivery of Registration Statement.  Upon the request of the
Manager, the Company will furnish to the Manager and counsel for the Manager,
without charge, signed copies of the Registration Statement (including exhibits
thereto) and, so long as delivery of a prospectus by the Manager or dealer may
be required by the Securities Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172, 173 or any similar rule), as
many copies of the Prospectus and each Issuer Free Writing Prospectus and any
supplement thereto as the Manager may reasonably request. The Company will pay
the expenses of printing or other production of all documents relating to the
offering.
 
(f)           Qualification of Shares.  The Company will arrange, if necessary,
for the qualification of the Shares for sale under the laws of such
jurisdictions as the Manager may reasonably designate and will maintain such
qualifications in effect so long as required for the distribution of the Shares;
provided that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not
20

--------------------------------------------------------------------------------



now so qualified or to take any action that would subject it to service of
process in suits, other than those arising out of the offering or sale of the
Shares, in any jurisdiction where it is not now so subject.


(g)           Free Writing Prospectus.  The Company agrees that, unless it has
or shall have obtained the prior written consent of the Manager, and the Manager
agrees with the Company that, unless it has or shall have obtained, as the case
may be, the prior written consent of the Company, it has not made and will not
make any offer relating to the Shares that would constitute an Issuer Free
Writing Prospectus or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405) required to be filed by the Company with
the Commission or retained by the Company under Rule 433. Any such free writing
prospectus consented to by the Manager or the Company is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company agrees that (i) it has
treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus and (ii) it has complied and
will comply, as the case may be, with the requirements of Rules 164 and 433
applicable to any Permitted Free Writing Prospectus, including in respect of
timely filing with the Commission, legending and record keeping.
 
(h)           Subsequent Equity Issuances.  Neither the Company nor any
Subsidiary will offer, sell, issue, contract to sell, contract to issue or
otherwise dispose of, directly or indirectly, any other shares of Common Stock
or any Common Stock Equivalents (other than the Shares) during the term of this
Agreement while any Sales Notice is outstanding and unfulfilled without the
prior written consent of the Manager;  provided, however, that the Company may
issue and sell Common Stock pursuant to any employee stock option plan, stock
ownership plan or dividend reinvestment plan of the Company in effect at the
Execution Time and, with as much notice as reasonably practicable, the Company
may issue Common Stock issuable upon the conversion or exercise of Common Stock
Equivalents outstanding at the Execution Time.
 
(i)           Market Manipulation.  Until the termination of this Agreement, the
Company will not take, directly or indirectly, any action designed to or that
would constitute or that might reasonably be expected to cause or result in,
under the Exchange Act or otherwise, stabilization or manipulation in violation
of the Securities Act, Exchange Act or the rules and regulations thereunder of
the price of any security of the Company to facilitate the sale or resale of the
Shares or otherwise violate any provision of Regulation M under the Exchange
Act.
 
(j)           Notification of Incorrect Certificate.  The Company will, at any
time during the term of this Agreement, as supplemented from time to time,
advise the Manager immediately after it shall have received notice or obtained
knowledge thereof, of any information or fact that would alter or affect any
opinion, certificate, letter and other document provided to the Manager pursuant
to Section 6 herein.
 
(k)           Certification of Accuracy of Disclosure.  Upon commencement of the
offering of the Shares under this Agreement (and upon the recommencement of the
offering of the Shares under this Agreement following the termination of a
suspension of sales hereunder lasting more than 30 trading days), and each time
that (i) the Registration Statement or Prospectus shall be amended or
supplemented, other than by means of Incorporated Documents, (ii) the Company
files its Annual Report on Form 10-K under the Exchange Act, (iii) the Company
files its quarterly reports on Form 10-Q under the Exchange Act (iv) the Company
files a Current Report on Form 8-K containing amended financial information
(other than information that is furnished and not filed), if the Manager
reasonably determines that the information in such Form 8-K is material, or (v)
the Shares are delivered to the Manager as principal at the Time of Delivery
pursuant to a Terms Agreement (such commencement or recommencement date and each
such date referred to in (i), (ii), (iii), (iv) and (v) above, a “Representation
Date”), unless waived by the Manager, the Company shall furnish or cause to be
furnished to the Manager forthwith a certificate dated and delivered on the
Representation Date, in form reasonably satisfactory to the Manager to the
effect that the statements contained in the certificate referred to in Section
6(c) of this Agreement which were last
21

--------------------------------------------------------------------------------



furnished to the Manager are true and correct at the Representation Date, as
though made at and as of such date (except that such statements shall be deemed
to relate to the Registration Statement and the Prospectus as amended and
supplemented to such date) or, in lieu of such certificate, a certificate of the
same tenor as the certificate referred to in said Section 6(c), modified as
necessary to relate to the Registration Statement and the Prospectus as amended
and supplemented to the date of delivery of such certificate.


(l)           Bring Down Opinions; Negative Assurance.  At each Representation
Date with respect to which the Company is obligated to deliver a certificate
pursuant to Section 4(k) above, unless waived by the Manager, the Company shall
furnish or cause to be furnished forthwith to the Manager a written opinion of
counsel to the Company (“Company Counsel”) addressed to the Manager and dated
and delivered on such Representation Date, in form and substance reasonably
satisfactory to the Manager, including a negative assurance representation.
 
(m)           Accountants’ Bring Down “Comfort” Letter.  At each Representation
Date with respect to which the Company is obligated to deliver a certificate
pursuant to Section 4(k) above, unless waived by the Manager, the Company shall
cause (1) the Company’s auditors (the “Accountants”), or other independent
accountants satisfactory to the Manager forthwith to furnish the Manager a
letter, and (2) the Chief Financial Officer of the Company forthwith to furnish
the Manager a certificate, in each case dated on such Representation Date, in
form satisfactory to the Manager, of the same tenor as the letters and
certificate referred to in Section 6 of this Agreement but modified to relate to
the Registration Statement and the Prospectus, as amended and supplemented to
the date of such letters and certificate; provided, however, that the Company
will not be required to cause the Accountants to furnish such letters to the
Manager in connection with the filing of a Current Report on Form 8-K unless
(i) such Current Report on Form 8-K is filed at any time during which a
prospectus relating to the Shares is required to be delivered under the
Securities Act and (ii) the Manager has requested such letter based upon the
event or events reported in such Current Report on Form 8-K.
 
(n)           Due Diligence Session.  Upon commencement of the offering of the
Shares under this Agreement (and upon the recommencement of the offering of the
Shares under this Agreement following the termination of a suspension of sales
hereunder lasting more than 30 trading days), and at each Representation Date,
the Company will conduct a due diligence session, in form and substance,
reasonably satisfactory to the Manager, which shall include representatives of
management and Accountants. The Company shall cooperate timely with any
reasonable due diligence request from or review conducted by the Manager or its
agents from time to time in connection with the transactions contemplated by
this Agreement, including, without limitation, providing information and
available documents and access to appropriate corporate officers and the
Company’s agents during regular business hours and at the Company’s principal
offices, and timely furnishing or causing to be furnished such certificates,
letters and opinions from the Company, its officers and its agents, as the
Manager may reasonably request.
 
(o)           Change of Circumstances.  The Company will, at any time during the
pendency of a Sales Notice, advise the Manager promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would reasonably likely alter or affect in any material respect any opinion,
certificate, letter or other document required to be provided to the Manager
pursuant to this Agreement.
 
(p)           Acknowledgment of Trading.  The Company consents to the Manager
trading in the Common Stock for the Manager’s own account and for the account of
its clients at the same time as sales of the Shares occur pursuant to this
Agreement or pursuant to a Terms Agreement.
 
(q)           Disclosure of Shares Sold.  The Company will disclose in its
Annual Reports on Form 10-K and Quarterly Reports on Form 10-Q, as applicable,
the number of Shares sold through the Manager under this Agreement, the Net
Proceeds to the Company and the compensation paid by the Company with respect to
sales of Shares pursuant to this Agreement during the relevant quarter.
22

--------------------------------------------------------------------------------

 
(r)           Rescission Right.  If, to the knowledge of the Company, the
conditions set forth in Section 6 shall not have been satisfied as of the
applicable Settlement Date, the Company will, upon request of the manager prior
to the Settlement Date, offer to any person who has agreed to purchase Shares
from the Company as the result of an offer to purchase solicited by the Manager
the right to refuse to purchase and pay for such Shares.
 
(s)           Bring Down of Representations and Warranties.  Each acceptance by
the Company of an offer to purchase the Shares hereunder, and each execution and
delivery by the Company of a Terms Agreement, shall be deemed to be an
affirmation to the Manager that the representations and warranties of the
Company contained in or made pursuant to this Agreement are true and correct as
of the date of such acceptance or of such Terms Agreement as though made at and
as of such date, and an undertaking that such representations and warranties
will be true and correct as of the Settlement Date for the Shares relating to
such acceptance or as of the Time of Delivery relating to such sale, as the case
may be, as though made at and as of such date (except that such representations
and warranties shall be deemed to relate to the Registration Statement and the
Prospectus as amended and supplemented relating to such Shares).
 
(t)           Reservation of Shares.  The Company shall ensure that there are at
all times sufficient shares of Common Stock to provide for the issuance, free of
any preemptive rights, out of its authorized but unissued shares of Common Stock
or shares of Common Stock held in treasury, of the maximum aggregate number of
Shares authorized for issuance by the Board pursuant to the terms of this
Agreement. The Company will use its commercially reasonable efforts to cause the
Shares to be listed for trading on the Trading Market and to maintain such
listing.
 
(u)           Obligation under Exchange Act.  During any period when the
delivery of a prospectus relating to the Shares is required (including in
circumstances where such requirement may be satisfied pursuant to Rule 172, 173
or any similar rule) to be delivered under the Securities Act, the Company will
file all documents required to be filed with the Commission pursuant to the
Exchange Act within the time periods required by the Exchange Act and the
regulations thereunder.
 
(v)           Use of Proceeds.  The Company will apply the Net Proceeds from the
sale of the Shares in the manner set forth in the Prospectus.
 
(w)           Filing of Prospectus Supplement.  On or prior to the earlier of
(i) the date on which the Company shall file a Quarterly Report on Form 10-Q or
an Annual Report on Form 10-K in respect of any fiscal quarter in which sales of
Shares were made by the Manager pursuant to Section 2(b) of this Agreement and
(ii) the date on which the Company shall be obligated to file such document
referred to in clause (i) in respect of such quarter (each such date, and any
date on which an amendment to any such document is filed, a “Filing Date”), the
Company will file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b), which prospectus supplement will set forth,
with regard to such quarter, the number of the Shares sold through the Manager
as agent pursuant to Section 2(b) of this Agreement, the Net Proceeds to the
Company and the compensation paid by the Company with respect to such sales of
the Shares pursuant to Section 2(b) of this Agreement and deliver such number of
copies of each such prospectus supplement to the Trading Market as are required
by such exchange.
 
(x)           Additional Registration Statement.  To the extent that the
Registration Statement is not available for the sales of the Shares as
contemplated by this Agreement, the Company shall file a new registration
statement with respect to any additional shares of Common Stock necessary to
complete such sales of the Shares and use commercially reasonable efforts to
cause such registration statement to become effective as promptly as
practicable. After the effectiveness of any such registration statement, all
references to “Registration Statement” included in this Agreement shall be
deemed to include such new
23

--------------------------------------------------------------------------------



registration statement, including all documents incorporated by reference
therein pursuant to Item 12 of Form S-3.


(y)           Market Activities.  The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of shares
of Common Stock  or (ii) sell, bid for, or purchase shares of Common Stock, or
pay anyone any compensation for soliciting purchases of the Shares other than
the Manager.
 
(z)           Investment Company Act.  The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor any of its
Subsidiaries will be or become, at any time prior to the termination of this
Agreement, an “investment company,” as such term is defined in the Investment
Company Act of 1940, as amended.
 
(aa)         Blue Sky and Other Qualifications. The Company will use its
commercially reasonable efforts, in cooperation with the Manager, to qualify the
Shares for offering and sale, or to obtain an exemption for the Shares to be
offered and sold, under the applicable securities laws of such states and other
jurisdictions (domestic or foreign) as the Manager may designate and to maintain
such qualifications and exemptions in effect for so long as required for the
distribution of the Shares (but in no event for less than one year from the date
of this Agreement); provided, however, that the Company shall not be obligated
to file any general consent to service of process or to qualify as a foreign
corporation or as a dealer in securities in any jurisdiction in which it is not
so qualified or to subject itself to taxation in respect of doing business in
any jurisdiction in which it is not otherwise so subject.  In each jurisdiction
in which the Shares have been so qualified or exempt, the Company will file such
statements and reports as may be required by the laws of such jurisdiction to
continue such qualification or exemption, as the case may be, in effect for so
long as required for the distribution of the Shares (but in no event for less
than one year from the date of this Agreement).


5.           Payment of Expenses. The Company agrees to pay the costs and
expenses incident to the performance of its obligations under this Agreement,
whether or not the transactions contemplated hereby are consummated, including
without limitation: (i) the preparation, printing or reproduction and filing
with the Commission of the Registration Statement (including financial
statements and exhibits thereto), the Prospectus and each Issuer Free Writing
Prospectus, and each amendment or supplement to any of them; (ii) the printing
(or reproduction) and delivery (including postage, air freight charges and
charges for counting and packaging) of such copies of the Registration
Statement, the Prospectus, and each Issuer Free Writing Prospectus, and all
amendments or supplements to any of them, as may, in each case, be reasonably
requested for use in connection with the offering and sale of the Shares;
(iii) the preparation, printing, authentication, issuance and delivery of
certificates for the Shares, including any stamp or transfer taxes in connection
with the original issuance and sale of the Shares; (iv) the printing (or
reproduction) and delivery of this Agreement, any blue sky memorandum and all
other agreements or documents printed (or reproduced) and delivered in
connection with the offering of the Shares; (v) the registration of the Shares
under the Exchange Act, if applicable, and the listing of the Shares on the
Trading Market; (vi) any registration or qualification of the Shares for offer
and sale under the securities or blue sky laws of the several states (including
filing fees and the reasonable fees and expenses of counsel for the Manager
relating to such registration and qualification); (vii) the fees and expenses of
the Company’s accountants and the fees and expenses of counsel (including local
and special counsel) for the Company; (viii) the filing fee under FINRA Rule
5110; (ix) the reasonable fees and expenses of the Manager’s counsel, not to
exceed $20,000; (x) all other costs and expenses incident to the performance by
the Company of its obligations hereunder; and (xi) all actual fees, expenses and
disbursements relating to background checks for executive officers (which are
not expected to exceed $1,000 per person), which shall be paid at Execution
Time.


24

--------------------------------------------------------------------------------



6.           Conditions to the Obligations of the Manager. The obligations of
the Manager under this Agreement and any Terms Agreement shall be subject to
(i) the accuracy of the representations and warranties on the part of the
Company contained herein as of the Execution Time, each Representation Date, and
as of each Applicable Time, Settlement Date and Time of Delivery, (ii) to the
performance by the Company of its obligations hereunder and (iii) the following
additional conditions:


(a)           Filing of Prospectus Supplement.  The Prospectus, and any
supplement thereto, required by Rule 424 to be filed with the Commission have
been filed in the manner and within the time period required by Rule 424(b) with
respect to any sale of Shares; each Prospectus Supplement shall have been filed
in the manner required by Rule 424(b) within the time period required hereunder
and under the Securities Act; any other material required to be filed by the
Company pursuant to Rule 433(d) under the Securities Act, shall have been filed
with the Commission within the applicable time periods prescribed for such
filings by Rule 433; and no stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use shall have been issued
and no proceedings for that purpose shall have been instituted or threatened.
 
(b)           Delivery of Opinion.  The Company shall have caused the Company
Counsel to furnish to the Manager, as required by Section 4(l) and upon
reasonable advance notice in connection with any offering of the Shares, its
opinion and negative assurance statement, dated as of such date and addressed to
the Manager in form and substance acceptable to the Manager.
 
(c)           Delivery of Officer’s Certificate.  The Company shall have
furnished or caused to be furnished to the Manager, to the extent requested by
the Manager and upon reasonable advance notice in connection with any offering
of the Shares, a certificate of the Company signed by the Chief Executive
Officer or the President and the principal financial or accounting officer of
the Company, dated as of such date, to the effect that the signers of such
certificate have carefully examined the Registration Statement, the Prospectus,
any Prospectus Supplement and any documents incorporated by reference therein
and any supplements or amendments thereto and this Agreement and that:
 
(i)           the representations and warranties of the Company in this
Agreement are true and correct on and as of such date with the same effect as if
made on such date and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to such date;
 
(ii)           no stop order suspending the effectiveness of the Registration
Statement or any notice objecting to its use has been issued and no proceedings
for that purpose have been instituted or, to the Company’s knowledge,
threatened; and
 
(iii)           since the date of the most recent financial statements included
in the Registration Statement, the Prospectus and the Incorporated Documents,
there has been no Material Adverse Effect on the condition (financial or
otherwise), earnings, business or properties of the Company and its
subsidiaries, taken as a whole, whether or not arising from transactions in the
ordinary course of business, except as set forth in or contemplated in the
Registration Statement and the Prospectus.


(d)           Delivery of Accountants’ “Comfort” Letter.  The Company shall have
requested and caused the Accountants to have furnished to the Manager, as
required by Section 4(m) and upon reasonable advance notice in connection with
any offering of the Shares, letters (which may refer to letters previously
delivered to the Manager), dated as of such date, in form and substance
satisfactory to the Manager, confirming that they are independent accountants
within the meaning of the Securities Act and the Exchange Act and the respective
applicable rules and regulations adopted by the Commission thereunder and that
they have performed a review of any unaudited interim financial information of
the
25

--------------------------------------------------------------------------------



Company included or incorporated by reference in the Registration Statement and
the Prospectus and provide customary “comfort” as to such review in form and
substance satisfactory to the Manager.


(e)           Secretary’s Certificate.  The Company shall deliver to the Manager
a certificate of the Secretary of the Company and attested to by an executive
officer of the Company, dated as of such date, certifying as to (i) the Articles
of Incorporation of the Company, (ii) the By-laws of the Company, (iii) the
resolutions of the Board of Directors of the Company authorizing the execution,
delivery and performance of this Agreement and the issuance of the Shares and
(iv) the incumbency of the officers duly authorized to execute this Agreement
and the other documents contemplated by this Agreement.
 
(f)           No Material Adverse Event.  Since the respective dates as of which
information is disclosed in the Registration Statement, the Prospectus and the
Incorporated Documents, except as otherwise stated therein, there shall not have
been (i) any change or decrease in previously reported results specified in the
letter or letters referred to in paragraph (d) of this Section 6 or (ii) any
change, or any development involving a prospective change, in or affecting the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries taken as a whole, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated in the Registration Statement, the Prospectus and the Incorporated
Documents (exclusive of any amendment or supplement thereto) the effect of
which, in any case referred to in clause (i) or (ii) above, is, in the
reasonable judgment of the Manager, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Shares as contemplated by the Registration Statement (exclusive of any amendment
thereof), the Incorporated Documents and the Prospectus (exclusive of any
amendment or supplement thereto).
 
(g)           No Misstatement or Material Omission.  The Manager shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
the Manager’s reasonable opinion is material, or omits to state a fact that in
the Manager’s reasonable opinion is material and is required to be stated
therein or is necessary to make the statements therein not misleading.
 
(h)           Payment of All Fees.  The Company shall have paid the required
Commission filing fees relating to the Shares within the time period required by
Rule 456(b)(1)(i) of the Securities Act without regard to the proviso therein
and otherwise in accordance with Rules 456(b) and 457(r) of the Securities Act
and, if applicable, shall have updated the “Calculation of Registration Fee”
table in accordance with Rule 456(b)(1)(ii) either in a post-effective amendment
to the Registration Statement or on the cover page of a prospectus filed
pursuant to Rule 424(b).
 
(i)           No FINRA Objections.  FINRA shall not have raised any objection
with respect to the fairness and reasonableness of the terms and arrangements
under this Agreement.
 
(j)           Shares Listed on Trading Market.  The Shares shall have been
listed and admitted and authorized for trading on the Trading Market, and
satisfactory evidence of such actions shall have been provided to the Manager.
 
(k)           Other Assurances.  Prior to each Settlement Date and Time of
Delivery, as applicable, the Company shall have furnished to the Manager such
further information, certificates and documents as the Manager may reasonably
request.


If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or
26

--------------------------------------------------------------------------------



Time of Delivery, as applicable, by the Manager. Notice of such cancellation
shall be given to the Company in writing or by telephone or facsimile confirmed
in writing.


The documents required to be delivered by this Section 6 shall be delivered to
the office of  Sheppard Mullin Richter & Hampton  LLP, counsel for the Manager,
at 30 Rockefeller Plaza, 39th Floor, New York, New York 10112, on each such date
as provided in this Agreement.


7.           Indemnification and Contribution.


(a)           Indemnification by Company.  The Company agrees to indemnify and
hold harmless the Manager, the directors, officers, employees and agents of the
Manager and each person who controls the Manager within the meaning of either
the Securities Act or the Exchange Act against any and all losses, claims,
damages or liabilities, joint or several, to which they or any of them may
become subject under the Securities Act, the Exchange Act or other Federal or
state statutory law or regulation, at common law or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement for the registration of
the Shares as originally filed or in any amendment thereof, or in the Base
Prospectus, any Prospectus Supplement, the Prospectus, any Issuer Free Writing
Prospectus, or in any amendment thereof or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and agrees to reimburse each such indemnified party for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action;
provided, however, that the Company will not be liable in any such case to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or alleged untrue statement or omission or
alleged omission made therein in reliance upon and in conformity with written
information furnished to the Company by the Manager specifically for inclusion
therein. The indemnification obligations of the Company under this Agreement
will cease to apply to the extent that a court of competent jurisdiction in a
final judgment that has become non-appealable shall determine that such losses,
claims, damages or liabilities (or actions in respect thereof) were solely
caused by the gross negligence, willful misconduct or fraud of the Manager. This
indemnity agreement will be in addition to any liability that the Company may
otherwise have.
 
(b)           Indemnification by Manager.  The Manager agrees to indemnify and
hold harmless the Company, each of its directors, each of its officers who signs
the Registration Statement, and each person who controls the Company within the
meaning of either the Securities Act or the Exchange Act, to the same extent as
the foregoing indemnity from the Company to the Manager, but only with reference
to written information relating to the Manager furnished to the Company by the
Manager specifically for inclusion in the documents referred to in the foregoing
indemnity; provided, however, that in no case shall the Manager be responsible
for any amount in excess of the Broker Fee applicable to the Shares and paid
hereunder, except to the extent that a court of competent jurisdiction in a
final judgment that has become non-appealable shall determine that such losses,
claims, damages or liabilities (or actions in respect thereof) were solely
caused by the gross negligence, willful misconduct, or fraud of the Manager.
This indemnity agreement will be in addition to any liability which the Manager
may otherwise have.
 
(c)           Indemnification Procedures.  Promptly after receipt by an
indemnified party under this Section 7 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under this Section 7, notify the indemnifying
party in writing of the commencement thereof; but the failure so to notify the
indemnifying party (i) will not relieve it from liability under paragraph (a)
or (b) above unless and to the extent it did not otherwise learn of such action
and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any obligations to any indemnified party other than the
indemnification obligation provided in paragraph (a) or (b) above. The
27

--------------------------------------------------------------------------------



indemnifying party shall be entitled to appoint counsel of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel retained by the indemnified party or parties except as
set forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
indemnifying party to represent the indemnified party would present such counsel
with a conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that there may be legal defenses available to it and/or other indemnified
parties which are different from or additional to those available to the
indemnifying party, (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after notice of the institution of such action or
(iv) the indemnifying party shall authorize the indemnified party to employ
separate counsel at the expense of the indemnifying party. An indemnifying party
will not, without the prior written consent of the indemnified parties, settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding.


(d)           Contribution.  In the event that the indemnity provided in
paragraph (a), (b) or (c) of this Section 7 is unavailable to or insufficient to
hold harmless an indemnified party for any reason, the Company and the Manager
agree to contribute to the aggregate losses, claims, damages and liabilities
(including legal or other expenses reasonably incurred in connection with
investigating or defending the same) (collectively “Losses”) to which the
Company and the Manager may be subject in such proportion as is appropriate to
reflect the relative benefits received by the Company on the one hand and by the
Manager on the other from the offering of the Shares; provided, however, that in
no case shall the Manager be responsible for any amount in excess of the Broker
Fee applicable to the Shares and paid hereunder, except to the extent that a
court of competent jurisdiction in a final judgment that has become
non-appealable shall determine that such losses, claims, damages or liabilities
(or actions in respect thereof) were solely caused by the gross negligence,
willful misconduct, or fraud of the Manager. If the allocation provided by the
immediately preceding sentence is unavailable for any reason, the Company and
the Manager severally shall contribute in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and of the Manager on the other in connection with the
statements or omissions which resulted in such Losses as well as any other
relevant equitable considerations. Benefits received by the Company shall be
deemed to be equal to the total net proceeds from the offering (before deducting
expenses) received by it, and benefits received by the Manager shall be deemed
to be equal to the Broker Fee applicable to the Shares and paid hereunder as
determined by this Agreement. Relative fault shall be determined by reference
to, among other things, whether any untrue or any alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information provided by the Company on the one hand or the Manager on
the other, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. The Company and the Manager agree that it would not be just and
equitable if contribution were determined by pro rata allocation or any other
method of allocation which does not take account of the equitable considerations
referred to above. Notwithstanding the provisions of this paragraph (d), no
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 7, each person who controls the Manager within the meaning of
either the Securities Act or the Exchange Act and each director, officer,
28

--------------------------------------------------------------------------------



employee and agent of the Manager shall have the same rights to contribution as
the Manager, and each person who controls the Company within the meaning of
either the Securities Act or the Exchange Act, each officer of the Company who
shall have signed the Registration Statement and each director of the Company
shall have the same rights to contribution as the Company, subject in each case
to the applicable terms and conditions of this paragraph (d).


8.           Termination.


(a)           The Company shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement (relating
to the solicitation of offers to purchase the Shares) in its sole discretion at
any time upon thirty (30) Business Days’ prior written notice, unless waived by
the Manager and provided that the Agreement remains operational during the
thirty (30) Business Days following receipt of such written notice. Any such
termination shall be without liability of any party to any other party except
that (i) with respect to any pending sale, through the Manager for the Company,
the obligations of the Company, including in respect of compensation of the
Manager, shall remain in full force and effect notwithstanding the termination
and (ii) the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14 of this
Agreement shall remain in full force and effect notwithstanding such
termination.
 
(b)           The Manager shall have the right, by giving written notice as
hereinafter specified, to terminate the provisions of this Agreement (relating
to the solicitation of offers to purchase the Shares) in its sole discretion at
any time upon thirty (30) Business Days’ prior written notice, unless waived by
the Company. Any such termination shall be without liability of any party to any
other party except that the provisions of Sections 5, 6, 7, 8, 9, 10, 12 and 14
of this Agreement shall remain in full force and effect notwithstanding such
termination.
 
(c)           This Agreement shall remain in full force and effect until the
earlier of November 29, 2019 and such date that this Agreement is terminated
pursuant to Sections 8(a) or (b) above or otherwise by mutual agreement of the
parties, provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Sections 5, 6, 7, 8, 9, 10, 12 and 14 shall
remain in full force and effect.
 
(d)           Any termination of this Agreement shall be effective on the date
specified in such notice of termination, provided that such termination shall
not be effective until the close of business on the date of receipt of such
notice by the Manager or the Company, as the case may be. If such termination
shall occur prior to the Settlement Date or Time of Delivery for any sale of the
Shares, such sale shall settle in accordance with the provisions of Section 2(b)
of this Agreement.
 
(e)           In the case of any purchase of Shares by the Manager pursuant to a
Terms Agreement, the obligations of the Manager pursuant to such Terms Agreement
shall be subject to termination, in the absolute discretion of the Manager, by
prompt oral notice given to the Company prior to the Time of Delivery relating
to such Shares, if any, and confirmed promptly by facsimile or electronic mail,
if since the time of execution of the Terms Agreement and prior to such delivery
and payment, (i) trading in the Common Stock shall have been suspended by the
Commission or the Trading Market or trading in securities generally on the
Trading Market shall have been suspended or limited or minimum prices shall have
been established on the Trading Market, (ii) a banking moratorium shall have
been declared either by Federal or New York State authorities or (iii) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis
the effect of which on financial markets is such as to make it, in the sole
judgment of the Manager, impractical or inadvisable to proceed with the offering
or delivery of the Shares as contemplated by the Prospectus (exclusive of any
amendment or supplement thereto).


9.           Representations and Indemnities to Survive. The respective
agreements, representations, warranties, indemnities and other statements of the
Company or its officers and of the Manager set forth in or
29

--------------------------------------------------------------------------------



made pursuant to this Agreement will remain in full force and effect, regardless
of any investigation made by the Manager or the Company or any of the officers,
directors, employees, agents or controlling persons referred to in Section 7,
and will survive delivery of and payment for the Shares.


10.           Notices. All communications hereunder will be in writing and
effective only on receipt, and will be mailed, delivered or facsimiled to the
addresses of the Company and Manager, respectively, set forth on the signature
pages hereto, with copies to the following:


If to the Company to:


Olshan Frome Wolosky LLP
1325 Avenue of the Americas
New York, New York 10019
Attn: Spencer G. Feldman


If to the Manager to:


Sheppard, Mullin, Richter & Hampton
30 Rockefeller Plaza, 39th Floor
New York, New York 10112
Attn: Richard A. Friedman


An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 10 if sent to the electronic mail address specified
by the receiving party under separate cover.  Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.


11.           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the Company and the Manager and their respective
successors and the affiliates, controlling persons, officers and directors
referred to in Section 10 hereof.  References to any of the parties contained in
this Agreement shall be deemed to include the successors and permitted assigns
of such party.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and permitted assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.  Neither party may assign its rights or obligations under
this Agreement without the prior written consent of the other party; provided,
however, that the Manager may assign its rights and obligations hereunder to an
affiliate thereof without obtaining the Company’s consent.
 
12.           No Fiduciary Duty. The Company hereby acknowledges that (a) the
purchase and sale of the Shares pursuant to this Agreement is an arm’s-length
commercial transaction between the Company, on the one hand, and the Manager and
any affiliate through which it may be acting, on the other, (b) the Manager is
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company’s securities and not as a fiduciary of the Company and
(c) the Company’s engagement of the Manager in connection with the offering and
the process leading up to the offering is as independent contractors and not in
any other capacity. Furthermore, the Company agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether the Manager has advised or is currently advising the
Company on related or other matters). The Company agrees that it will not claim
that the Manager has rendered advisory services of any nature or respect, or owe
an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.


30

--------------------------------------------------------------------------------



13.           Entire Agreement; Amendment; Severability.  This Agreement
(including all schedules and exhibits attached hereto and Sales Notices issued
pursuant hereto) and any Terms Agreement constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof.  Neither this Agreement, any Terms Agreement, if any, nor any term
hereof may be amended except pursuant to a written instrument executed by the
Company and the Manager.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.
 
14.           Applicable Law. This Agreement and any Terms Agreement will be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed within the State of New York.
 
15.           WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY
TERMS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
16.           Counterparts. This Agreement and any Terms Agreement may be signed
in one or more counterparts, each of which shall constitute an original and all
of which together shall constitute one and the same agreement, which may be
delivered by facsimile or in .pdf file via e-mail.
 
17.           Headings. The section headings used in this Agreement and any
Terms Agreement are for convenience only and shall not affect the construction
hereof.
 
18.           Adjustments for Stock Splits.  The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any stock split, stock dividend or similar event effected with
respect to the shares of Common Stock.


***************************
         
31

--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.




Very truly yours,


INDIA GLOBALIZATION CAPITAL, INC.


By:________________________
Name:  Ram Mukunda
Title:    Chief Executive Officer


Address for Notice:


4336 Montgomery Avenue
Bethesda, Maryland   20814
Facsimile: (240) 465 0273
Attention: Mr. Ram Mukunda, Chief Executive Officer


The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.


THE BENCHMARK COMPANY, LLC
 
 
By:________________________
Name:
Title:
 

Address for Notice:


150 East 58th Street, 17th Floor
New York, NY 10155
Facsimile:
Attention: John Borer
32

--------------------------------------------------------------------------------

ANNEX I
Form of Terms Agreement
INDIA GLOBALIZATION CAPITAL, INC. TERMS AGREEMENT
Dear Sirs:
               India Globalization Capital, Inc. (the “Company”) proposes,
subject to the terms and conditions stated herein and in the At The Market
Offering Agreement, dated                       , 2017 (the “At The Market
Offering Agreement”), between the Company and The Benchmark Company, LLC
(“Benchmark”), to issue and sell to Benchmark the securities specified in the
Schedule I hereto (the “Purchased Shares”).


               Each of the provisions of the At The Market Offering Agreement
not specifically related to the solicitation by Benchmark, as agent of the
Company, of offers to purchase securities is incorporated herein by reference in
its entirety, and shall be deemed to be part of this Terms Agreement to the same
extent as if such provisions had been set forth in full herein. Each of the
representations and warranties set forth therein shall be deemed to have been
made at and as of the date of this Terms Agreement and the Time of Delivery,
except that each representation and warranty in Section 3 of the At The Market
Offering Agreement which makes reference to the Prospectus (as therein defined)
shall be deemed to be a representation and warranty as of the date of the At The
Market Offering Agreement in relation to the Prospectus, and also a
representation and warranty as of the date of this Terms Agreement and the Time
of Delivery in relation to the Prospectus as amended and supplemented to relate
to the Purchased Shares.


               An amendment to the Registration Statement (as defined in the At
The Market Offering Agreement), or a supplement to the Prospectus, as the case
may be, relating to the Purchased Shares, in the form heretofore delivered to
the Benchmark is now proposed to be filed with the Securities and Exchange
Commission.


               Subject to the terms and conditions set forth herein and in the
At The Market Offering Agreement which are incorporated herein by reference, the
Company agrees to issue and sell to Benchmark and Benchmark agrees to purchase
from the Company the number of shares of the Purchased Shares at the time and
place and at the purchase price set forth in the Schedule I attached hereto.


          If the foregoing is in accordance with your understanding, please sign
and return to us a counterpart hereof, whereupon this Terms Agreement, including
those provisions of the At The Market Offering Agreement incorporated herein by
reference, shall constitute a binding agreement between Benchmark and the
Company.
 
 
 
INDIA GLOBALIZATION CAPITAL, INC.
 
By: ________________________________________________
       Name:  Ram Mukunda
       Title:   Chief Executive Officer
 
 

ACCEPTED as of the date first written above.
 
 
 
 
 
THE BENCHMARK COMPANY, LLC

 
 
 

By: ______________________________________________
      Name:
      Title:
 